Citation Nr: 1747886	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-16 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a respiratory disability, claimed as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter

ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1968.

These matters came to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the Board in August 2014.  Subsequently, the Board remanded these matters in May 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that hearing loss was manifested during the Veteran's period of active service; it did not manifest within a year of separation from service, and is not otherwise the result of a disease or injury during active service.

2.  The weight of the evidence is against a finding that tinnitus was manifested during the Veteran's period of active service; it did not manifest within a year of separation from service, and is not otherwise the result of a disease or injury during active service.

3.  The weight of the evidence is against a finding that hypertension was manifested during the Veteran's period of active service; it did not manifest within a year of separation from service, and is not otherwise the result of a disease or injury during active service nor due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for an award of service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for an award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA sent the Veteran a notice letter in March 2010.  Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the bilateral hearing loss, tinnitus, and hypertension claims, to include substantial compliance with the Board's prior remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran was afforded VA examinations which are discussed in detail below.  Additionally, the Virtual folder contains the Veteran's service treatment records and identified post-service treatment records.  No additional evidence has been identified by the Veteran with regard to the claimed disabilities.

As such, the Board will proceed to the merits.

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Only for claims involving chronic diseases under 38 C.F.R. § 3.309(a) is service connection possibly solely on the basis of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss due to an organic disease of the nervous system and cardiovascular disease including hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990). 

Bilateral hearing loss & tinnitus

Initially, the Board notes that there are specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Normal puretone thresholds during service does not necessarily preclude service connection.  See 38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran claims bilateral hearing loss and tinnitus due to acoustic trauma in service.

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was surface sonar technician in the United States Navy and he had two years of foreign and/or sea service including service in the Republic of Vietnam.  08/13/2007 DD 214 Certified Original-Certificate of Release or Discharge From Active Duty.  Based on the above, the Board finds that the Veteran had exposure to loud noises during active service as consistent with his service.

In April 2010, the Veteran underwent a VA audiological examination.  Right ear hearing loss was shown, left ear hearing loss was not shown per 38 C.F.R. § 3.385.  The examiner opined that hearing loss and tinnitus are less likely as not caused by or a result of acoustic trauma in service.  The examiner noted that the Veteran reports the onset of his symptoms to be 2003-2005.  He also has a diagnosis of Meniere's disease from 2005, right ear.  His ears show hearing within normal limits.  This most likely indicates that this hearing loss and tinnitus are due to his Meniere's disease which had its onset many years after the Veteran's service. 

Correspondence dated in July 2014 from Arkansas Otolaryngology Center (AOC) reflects that the Veteran wanted to discuss his hearing loss.  He reported that while he was in the service, he was a sonar technician on a ship but had to regularly man a 3-inch gun while on ship, both in battle station practice and in active duty.  He additionally reported that he drove a hedgehog that also generated noise beyond even the 3-inch gun that he had been exposed to.  The examiner stated that the Veteran is 71 years old and there was no OSHA at the time.  The Veteran wanted the examiner's opinion as to whether or not his noise exposure while on ships will have any role in his current existing hearing loss.  The examiner noted that his last audiogram in March 2014 shows a right-sided sensorineural hearing loss and a left-sided loss with high tone loss present and normal hearing in the mid-to-low tones.  The examiner thought that there was a potential that his noise exposure while in the military led to some of the hearing loss he currently suffers from.  The examiner would guess that his high frequency loss in his left ear is likely a sequela of that noise exposure.  The private report then states that loss would be present in the right ear as well but because of the large degree of loss here, it is hard to say the role it plays over here.  The examiner opined that his noise exposure likely does play some role in his hearing loss. 

The Board notes that there are conflicting opinions of record.  The VA examiner's rationale failed to address the Veteran's reports that he drove a hedgehog and operated a 3-inch gun.  On the other hand, the 2014 private examiner expressed an opinion in uncertain terms (for example "I do think" and "I would guess").  For the foregoing reasons, the Board finds both opinions contain inadequacies.  As such, another VA examination and opinion was sought.  

In October 2016, the Veteran underwent a VA examination to assess the etiology of his claimed bilateral hearing loss.  Puretone results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
75
70
80
80
75
LEFT
20
10
15
25
45

Speech discrimination was 16 percent in the right ear and 94 percent in the left ear.  Hearing loss in the left ear for VA purposes per § 3.385 is now shown as the puretone threshold at 4000 Hertz is 45.  

The Board notes that the record establishes that the Veteran had noise exposure in service and that he has a current hearing loss disability in both the left and right ears.  The outcome of the appeal turns on whether the hearing loss is related to the service noise exposure or other disease/injury in service.

The October 2016 examiner opined that the Veteran's hearing loss of the right and left ears are not due to service.  The examiner noted that the Veteran served in the Navy as a Sonar Technician from September 1960 to September 1968.  The examiner acknowledged six in-service hearing tests which were whisper tests which the Veteran passed.  Additionally, hearing tests dated in January 1965 and September 1965 showed normal thresholds 500-4000 Hertz.  A July 1967 medical note indicated complaints of stopped up ears and diagnosis of Eustachian tube dysfunction.  Two medical notes from September 1967 indicated complaints of fainting/dizzy spells; no etiology was noted.  See 12/04/2007 STR-Medical.

The examiner noted that a May 2005 record from AOC indicated report of vertigo and right ear noise since February of that year.  The Veteran was diagnosed with Meniere's disease later that year.  08/16/2007 Medical Treatment Record-Non-Government Facility at 4, 10.  A May 2005 hearing test from AOC showed moderate to normal thresholds 500-2000 Hertz, normal through 6000 Hertz right ear, and normal thresholds 500-4000 Hertz with mild loss at 6000 Hertz left ear.  Id. at 29.  A June 2005 test showed similar results in the right and left ears.  Id. at 26.  An August 2005 test showed moderately severe to normal thresholds 500 to 2000 Hertz, mild loss 3000-6000 Hertz right ear.  Id. at 25.  A November 2005 AOC exam showed slightly improved hearing left ear with mild to normal 500-1000 Hertz, normal thresholds 2000-3000 Hertz, mild loss at 4000 Hertz and normal at 6000 Hertz; left ear.  Id. at 7, 24.  A July 2006 hearing test from UAMS showed mild to normal thresholds from 500-2000 Hertz, mild to moderate SNHL 3000-6000 Hertz in the right ear and normal thresholds 500 to 8000 Hertz in the left ear.  08/16/2007 Medical Treatment Record-Non-Government Facility at 20.

A June 2014 letter from P.B. supported the Veteran's report of noise exposure from sonar noise and Hedgehog firing in the Navy.  09/09/2014 Buddy/Lay Statement.

A July 2014 letter from Dr. E.G. (ENT) cited the Veteran's report of military noise exposure and a March 2014 AOC hearing test stated that the Veteran's hearing loss was potentially due to military noise exposure.  09/09/2014 Medical Treatment Record-Non-Government Facility.

The examiner noted that the Veteran reported exposure to sonar noise, noise from 
3-inch guns, and noise from launching Hedgehogs while in the Navy.  The Veteran reported that he worked for 33 years as an aircraft mechanic for Delta Airlines, and additional 2 years as an aircraft mechanic for Falcon jet after his Navy service.  The Veteran reported exposure to typical home lawn and power tools, and reported recreational firearms use.  The Veteran reported that he consistently wore hearing protection in his civilian jobs and when needed with power tools or shooting.  The Veteran's report of military noise exposure was consistent with his MOS.

The examiner noted that there was no mention of complaints of hearing problems or tinnitus in the military record.  The first mention of ear problems occurred 37 years after military service in 2005 when the Veteran reported right ear problems related to Meniere's disease.  Regarding Dr. E.G.'s letter indicating that the Veteran's hearing loss was "potentially" related to his military noise exposure is contrary to AOC's records showing fluctuating hearing loss and tinnitus for the right ear beginning in February 2005.  The examiner stated that the hearing loss is consistent with Meniere's disease and the Veteran was diagnosed by AOC physicians at that time with Meniere's disease.  Dr. E.G. wrote that the left ear was also 'potentially' related to the Veteran's military noise exposure, but did not account for the fact that the Veteran had a 33 plus year history as a civilian aircraft mechanic.  In the examiner's opinion, the Veteran's right ear hearing loss is not attributable to his military noise exposure.  With regard to the left ear, the examiner acknowledged Dr. E.G.'s letter indicating that the Veteran's left ear hearing loss was "likely a sequela of" military noise exposure.  The examiner noted disagreement as there was no complaint of hearing loss while in the Navy and no indication of hearing loss on any of the hearing tests; there was no complaint of hearing difficulties for 37 years after separation from the Navy; the Veteran had a 33 plus year history as a civilian aircraft mechanic and some recreational shooting that could have been the cause of the problem; and, the Veteran was approximately 59 years old in 2005.  The examiner would expect any normal 59 year old to show a mild high frequency loss even absent any noise exposure.  In the examiner's opinion, the hearing loss for the left ear is most likely presbycusis.  

With regard to tinnitus, the examiner noted that private records showed the onset of right ear tinnitus in early 2005 and associated Meniere's disease.  Thus, the examiner opined that his tinnitus was less likely as not due to service.  

The Board finds the opinion of the October 2016 VA examiner is entitled to probative weight as it was provided by an audiologist with specialized training and was supported by a thorough analysis in consideration of the lay and objective evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As detailed above, the Board finds that the 2016 opinion is entitled to more probative weight than the April 2010 VA opinion and July 2014 opinion from Dr. E.G. for the reasons detailed.  Indeed, the 2010 VA examiner's rationale failed to address the Veteran's lay reports regarding driving aa hedgehog and operating a 3-inch gun and the 2014 private examiner expressed an opinion using uncertain terms (for example "I do think" and "I would guess").  See 38 C.F.R. § 3.102 (stating that reasonable doubt "is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility").  There is no contrary opinion with regard to the Veteran's tinnitus.

Although this case involves a chronic disease under 38 C.F.R. § 3.309(a), the competent and probative evidence weighs against a finding of continuous symptoms.  In this regard, hearing loss was not shown during service, hearing loss was not shown in the right ear until 2005 thus decades after separation from service, and hearing loss was not shown in the left ear until 2016.  Likewise, the Veteran did not voice concerns regarding of right ear tinnitus until 2005.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The lapse of many years between the Veteran's separation from service and diagnosis of a disability show a break in continuous symptoms.

The Board has given consideration to the lay evidence from the Veteran pertaining to his noise exposure experienced during service and his belief that he has hearing loss and tinnitus due to service.  The Veteran, however, is not capable of diagnosing hearing loss as such requires appropriate audiometric testing and specialized training in the field of audiology.  While the Veteran is competent to attest to any hearing and tinnitus problems during and since service, such reports conflict with the normal assessments during service and the lack of any objective findings for many decades after separation from service, and the negative etiological opinion.  The Veteran does not have the requisite medical expertise to find that these disabilities are due to service.  His etiological opinion is not competent and is entitled to no weight.  In light of the Veteran's assertions of noise exposure and VA conceding noise exposure, a medical opinion was sought, which was negative.  The Board finds that the pertinent medical evidence and opinion outweighs the lay contentions of the Veteran. 

In sum, the preponderance of the evidence is against a finding of entitlement to service connection for bilateral hearing loss and tinnitus.

Hypertension

The Veteran contends that his hypertension is due to or aggravated by his service-connected diabetes mellitus, type II.  

Initially, the Board notes that service treatment records do not reflect treatment for or a diagnosis of hypertension, nor elevated blood pressure readings.  12/04/2007 STR-Medical.

A February 2010 record reflects the Veteran's report that hypertension was diagnosed more than 5 years ago.  The record reflects a diagnosis of diabetes mellitus, and that he has hypertension and erectile dysfunction directly due to his diabetes mellitus.  12/02/2009 Medical Treatment Record-Non-Government Facility.

In October 2016, the Veteran underwent a VA examination which reflects that hypertension was diagnosed in 2002.  The examiner stated that with no evidence of hypertension in service treatment records or within 12 months of discharge it is less likely as not that his hypertension is related to his active duty service.  The examiner stated that with no renal insufficiency from his diabetes it is less likely as not that his hypertension was caused or aggravated beyond the natural progression of the disease by his diabetes mellitus.  

The Board has given consideration to the Veteran's assertions, treatment records, and the VA opinion of record.  There is no probative evidence to support a finding that his hypertension is due to service or due to or aggravated by a service-connected disability.  The Veteran does not otherwise have the requisite medical expertise to find that hypertension is caused or aggravated by diabetes mellitus.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the etiology of the hypertension in question.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (stating that lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

In light of the Veteran's lay assertions, and the diagnosed hypertension, the Board sought a medical opinion that returned with negative conclusions and supporting rationale.  The Board finds that the competent medical opinions from a person with specialized training and experience outweighs the lay contentions of the Veteran, especially in the case of a complex disorder such as hypertension.  As detailed above, the October 2016 VA examiner found no relationship between his hypertension and service, nor hypertension and diabetes mellitus.  Given the depth of the examination report and the fact that the opinion was based on a review of the applicable record and consideration of the pertinent facts the Board finds such opinion is important evidence that weigh against a linkage to active service and against a linkage to a service-connected disability.  The February 2010 notation that hypertension is due to diabetes mellitus is not accompanied with any rationale, thus entitled to no probative weight.  Based on the current state of record, to include the VA examination and opinion, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hypertension manifested in service or is due to active service or due to service-connected diabetes mellitus.  There is no contrary opinion of record considering the entirety of the facts and providing a rationale.

In conclusion, the most probative evidence is against a link between hypertension and active service, and a service-connected disability.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.


REMAND

The Veteran claims a respiratory disability due to asbestos exposure while aboard the USS Hopewell. 08/21/2014 Hearing Testimony at 3-4; 03/16/2010 Correspondence and Buddy/Lay statement.  In this case and as the prior Board remand stated, asbestos exposure is deemed consistent with the circumstances of the Veteran's service in the Navy.  38 U.S.C.A. § 1154(a).  Thus, asbestos exposure has been established as consistent with the circumstances service.  However, it is important to note that mere exposure to asbestos is insufficient to achieve service connection.  Rather, the evidence must show that any exposure caused a Veteran to develop a chronic disease.

VBA Manual guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  See VBA Manual M21-1I, V.ii.2.C.2.g and h; see also Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

A February 2010 chest x-ray reflects central interstitial prominence with peribronchial cuffing raising the question of bronchitis with an association with basilar atelectatic changes.  09/21/2016 Medical Treatment Record-Non-Government Facility at 60.

The Veteran underwent an April 2010 VA examination which reflected a normal chest x-ray with a few scattered nodulars consistent with healed granulomas, but no plaques or pleural or diaphragmatic calcification pathognomonic of asbestosis and no interstitial changes which are highly suspicious for asbestosis.  Pulmonary function tests were actually super-normal, all being greater than 100% of predicted.  The FEF-25/75 was 132 % of predicted and post bronchodilators.  The examiner found it unlikely that the Veteran has diagnosable pulmonary asbestosis.

Correspondence dated in June 2014 from M.M., M.D., of Saline Med Peds Group, reflects that the Veteran has chronic shortness of breath with work up showing a normal heart.  He has had an abnormal chest x-ray showing some interstitial disease which could certainly be consistent with asbestosis.  He has known exposure to asbestos from his time in the service.  In light of no other findings to explain his lung disease, Dr. M.M. felt it reasonable to assume that these are related and that the cause of his dyspnea is chronic lung disease related to asbestos exposure while in the armed forces.  09/09/2014 Medical Treatment Record-Non-Government Facility at 2. 

A June 2014 private treatment record from Dr. M.M. reflects shortness of breath.  The examiner noted that his x-ray shows some interstitial disease though apparently otherwise is negative.  09/21/2016 Medical Treatment Record-Non-Government Facility at 37.  A July 2014 record reflects a diagnosis of chronic obstructive pulmonary disease (COPD).  Id. at 42.  

In October 2016, the Veteran underwent a VA examination.  The examiner noted that interstitial lung disease had been diagnosed, and also noted that he had been treated for COPD.  The examiner could not find the x-ray report which reflected interstitial changes.  An October 2016 x-ray report reflects obliques which revealed clear lung fields with no evidence of pleural thickening or pleural calcifications.  The examiner found no asbestos lung disease and a radiologist review the chest x-ray which did not reveal any changes consistent with asbestos.  10/20/2016 C&P Exam.  While the examiner found no asbestos lung disease, the examiner did not address the etiology of his COPD, to include whether it is due to asbestos exposure or due to other in-service exposures.  Also, the examiner also did not have the benefit of review of the February 2010 chest x-ray which showed central interstitial prominence with peribronchial cuffing raising the question of bronchitis with an association with basilar atelectatic changes, even though this chest x-ray had been associated with the virtual folder.  Further opinions should be sought.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the October 2016 VA examiner (or another VA examiner with appropriate expertise if the October 2016 VA examiner is unavailable) review the virtual folder and respond to the following:  

Note to examiner:  The Veteran's asbestos exposure during his service in the US Navy has been established. 

a)  Is there at least a 50 percent probability or greater (at least as likely as not) that the Veteran's respiratory disability, to include COPD, interstitial lung disease, or bronchitis is related to asbestos exposure?  Consideration should be given to all diagnoses of record, even if that disability has since resolved.

b)  Is there at least a 50 percent probability or greater (at least as likely as not) that the Veteran's respiratory disability, to include COPD, interstitial lung disease, or bronchitis is related to other in-service exposures?   

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions. 

The examiner must provide a comprehensive rationale for all opinions offered.  If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.

2.  Thereafter, readjudicate the service connection claim.  If the benefit sought is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC). The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


